                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 1 of 17 Page ID #:1




                                    1 Evan Selik (SBN 251039)

                                    2
                                        Christine Zaouk (SBN 251355)
                                        McCATHERN LLP
                                    3   523 West Sixth Street, Suite 830
                                    4
                                        Los Angeles, California 90014
                                        (213) 225-6150 / Fax (213) 225-6151
                                    5   eselik@mccathernlaw.com
                                    6   czaouk@mccathernlaw.com

                                    7 Attorneys for Plaintiff,

                                    8 LAUREN MILLSTEIN

                                    9                        UNITED STATES DISTRICT COURT
                                   10
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                   11

                                   12 LAUREN MILLSTEIN, individually             )       CASE NO.
                                        and on behalf of other persons similarly )
                                   13   situated,                                )       CLASS ACTION
523 West Sixth Street, Suite 830




                                                                                 )
    Los Angeles, CA 90014




                                   14                                                    COMPLAINT FOR DAMAGES,
     McCATHERN LLP




                                                    Plaintiffs,                  )       PENALTIES AND INJUNCTIVE
        (213) 225-6150




                                   15                                            )       RELIEF
                                   16          vs.                               )       1.   FAILURE TO PAY
                                                                                 )            OVERTIME WAGES
                                   17   COUNTY OF LOS ANGELES;                   )
                                        NORTH COUNTY CORRECTIONAL )                      2.   FAILURE TO PAY FOR
                                   18                                                         REST BREAKS (29 CFR
                                        FACILITY and DOES 1-100                  )            §785.18)
                                   19                                            )
                                                    Defendants.                  )       3.   FAILURE TO PAY FOR
                                   20                                                         NON-DUTY-FREE MEAL
                                                                                 )            BREAKS (29 CFR §785.19)
                                   21                                            )
                                                                                 )       4.   UNFAIR COMPETITION
                                   22                                                         (Cal. Bus. & Prof Code. §§
                                                                                 )            17200 et seq.)
                                   23                                            )
                                   24                                            )       DEMAND FOR JURY TRIAL
                                   25

                                   26
                                        ///
                                   27

                                   28

                                                                                     1                        COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 2 of 17 Page ID #:2




                                    1         Plaintiff, Lauren Millstein, on behalf of herself, and all others similarly
                                    2
                                        situated, complains and alleges as follows
                                    3

                                    4                                    INTRODUCTION

                                    5         1.     This is a class action lawsuit pursuant to Fed. R. Civ. P. Rule 23, seeking
                                    6
                                        unpaid wages, unpaid overtime wages, unpaid rest periods and injunctive relief and
                                    7

                                    8 other equitable relief, reasonable attorneys’ fees and costs, brought on behalf of

                                    9 Plaintiff and others similarly situated.

                                   10
                                                                     JURISDICTION AND VENUE
                                   11

                                   12         2.     This Court has jurisdiction over this action pursuant to federal question

                                   13 jurisdiction under 28 U.S.C. §1331. Plaintiff brings this lawsuit pursuant the Fair
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        Labor Standards Act (FLSA), 29 U.S.C. §201 et seq.
        (213) 225-6150




                                   15

                                   16         3.     This Court also has supplemental jurisdiction, pursuant to 28 U.S.C.

                                   17 §1367, over the state law claims asserted herein, as state and federal claims derive

                                   18
                                        from a common nucleus of operative facts.
                                   19

                                   20                                         PARTIES
                                   21         4.     Plaintiff is, and at all relevant times was, a California resident residing
                                   22
                                        within the Los Angeles County. Within the statute of limitations for the claims made
                                   23

                                   24 herein, Plaintiff experienced damage as a result of Defendants.

                                   25         5.     Plaintiff appears in this action on behalf of herself and on behalf of all
                                   26
                                        others similarly situated.
                                   27

                                   28

                                                                                     2                        COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 3 of 17 Page ID #:3




                                    1          6.     Defendant, County of Los Angeles owns and operates North County
                                    2
                                        Correctional Facility (“NCCF”), located in Los Angeles County, California and
                                    3

                                    4
                                        operates a jail.

                                    5          7.     At all relevant times to this action, Defendants were employers of
                                    6
                                        Plaintiff and the other members of the classes.
                                    7

                                    8          8.     Plaintiff is informed an believes that DOES 1 through 100 are

                                    9 corporations, individuals, limited liability partnerships, limited liability companies,

                                   10
                                        general partnerships, sole proprietorships or are other business entities or
                                   11

                                   12 organizations of a nature not currently known to Plaintiff.

                                   13          9.     Plaintiff is unaware of the true names of Defendants DOES 1 through
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        100. Plaintiff sues said defendants by said fictitious name, and will amend this
        (213) 225-6150




                                   15

                                   16 complaint when the true names and capacities are ascertained or when such facts

                                   17 pertaining to liability are ascertained, or as permitted by law or by the Court.

                                   18
                                        Plaintiff is informed and believe that each of the fictitiously named Defendants is in
                                   19

                                   20 some manner responsible for the events and allegations set forth in this Complaint.

                                   21          10.    Plaintiff is informed and believes, and based thereon alleges that at all
                                   22
                                        relevant times, each Defendant was an employer, was the principal, agent, partner,
                                   23

                                   24 joint venture, officer, director, controlling shareholder, subsidiary affiliate, parent

                                   25 corporation, successor in interest and/or predecessor in interest of some or all of the

                                   26
                                        other Defendants, and was engaged with some or all of the other Defendants in a joint
                                   27

                                   28

                                                                                   3                          COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 4 of 17 Page ID #:4




                                    1 enterprise for profit and bore such other relationships to some or all of the other

                                    2
                                        Defendants so as to be liable for their conduct with respect to the matters alleged in
                                    3

                                    4
                                        this complaint. Plaintiffs are further informed and believe and thereon allege that

                                    5 each Defendant acted pursuant to and within the scope of the relationships alleged

                                    6
                                        above, and that at all relevant times, each Defendant knew or should have known
                                    7

                                    8 about, authorized, ratified, adopted, approved, controlled, aided and abetted the

                                    9 conduct of all other Defendants.      As used in this Complaint “Defendant” means
                                   10
                                        “Defendants and each of them,” and refers to the Defendants named in the particular
                                   11

                                   12 cause of action and DOES 1 through 100.

                                   13           11.   At all times mentioned herein, each Defendant was the co-conspirator,
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        agent, servant, employee, and/or joint venture of each of the other Defendants and
        (213) 225-6150




                                   15

                                   16 was acting within the course and scope of said conspiracy, agency, employment,

                                   17 and/or joint venture and with the permission and consent and knowledge of each of

                                   18
                                        the other Defendants.
                                   19

                                   20                  FACTS COMMON TO ALL CAUSES OF ACTION
                                   21           12.   Defendants employed Plaintiff on an hourly basis as a non-exempt
                                   22
                                        employee at Defendants, County of Los Angeles at NCCF in Los Angeles County
                                   23

                                   24 withing the last two years period preceding the filing of this action. Defendants no

                                   25 longer employ Plaintiff as her last day of work with Defendants was on May 27,

                                   26
                                        2019.
                                   27

                                   28

                                                                                 4                           COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 5 of 17 Page ID #:5




                                    1         13.   During her employment with Defendants, Plaintiff worked in excess of
                                    2
                                        10 hours per day for six days. Plaintiff’s shift started at 6:00 a.m. until 2:00 p.m.
                                    3

                                    4
                                        Yet, Defendants required Plaintiff to start working off the clock at 5:00 a.m.,

                                    5 requiring her to retrieve security keys and conduct a security check before she

                                    6
                                        clocked in at 6:00 a.m. Defendants failed to pay Plaintiff overtime for working over
                                    7

                                    8 eight hours in a day.

                                    9         14.   When Plaintiff took rest breaks Defendants did not count Plaintiff’s rest
                                   10
                                        breaks as hours worked. As such, Plaintiff was not compensated for her rest breaks.
                                   11

                                   12         15.   The members of the Classes are identifiable, similarly situated persons

                                   13 who were hourly-paid non-exempt current and former employees of Defendants.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                                      CLASS DEFINITION AND CLASS ALLEGATIONS
        (213) 225-6150




                                   15

                                   16         16.   Plaintiff brings this action on behalf of herself and on behalf of all other

                                   17 similarly situated persons as a class action pursuant to Fed. R. Civ. P. Rule 23.

                                   18
                                              The members of the Classes are defined as follows:
                                   19

                                   20         Unpaid Overtime Wage Class: All current and former non-exempt hourly
                                              paid employees of the County of Los Angeles jail system who worked over
                                   21         40 hours in a workweek for the County of Los Angeles at any time within the
                                   22         last three (3) years prior to filing this initial Complaint through the date Notice
                                              is mailed to the Class who were not being paid their overtime wages.
                                   23

                                   24         Unpaid Rest Period Class: All persons who, at any time within the last three
                                              (3) years prior to the filing of this initial Complaint through date Notice is
                                   25         mailed to the Class, worked as an hourly paid non-exempt employee for the
                                   26         County of Los Angeles jail system and took rest breaks and were not paid for
                                              said rest breaks.
                                   27

                                   28

                                                                                   5                           COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 6 of 17 Page ID #:6




                                    1         Bona Fide Meal Period Class: All persons who, at any time within the last
                                    2
                                              three (3) years prior to the filing of this initial Complaint through date Notice
                                              is mailed to the Class, worked as an hourly paid non-exempt employee for the
                                    3         County of Los Angeles jail system who took meal breaks where the County of
                                    4
                                              Los Angeles required them to work during these meal breaks and were not
                                              paid.
                                    5

                                    6         17.    This action has been brought and may be properly maintained as a class

                                    7 action pursuant to the provisions of Fed. R. Civ. P. Rule 23 and other applicable law.

                                    8
                                              18.    Numerosity of the Classes: Members of the Classes are so numerous
                                    9

                                   10 that their individual joinder is impracticable. Plaintiff estimate that there are no less

                                   11 than 1,000 persons in the identified classes. The precise number of Class members

                                   12
                                        and their addresses are unknown to Plaintiff. However, Plaintiff is informed and
                                   13
523 West Sixth Street, Suite 830




                                   14 believes and thereon alleges that the number can be obtained from Defendants’
    Los Angeles, CA 90014
     McCATHERN LLP


        (213) 225-6150




                                   15 employment records. Class members may be notified of the pendency of this action

                                   16
                                        by conventional mail, electronic mail, the Internet, or published notice.
                                   17

                                   18         19.    Existence of Predominance of Common Questions of Fact and Law:
                                   19 Common questions of law and fact exist as to all members of the Classes. These

                                   20
                                        questions predominate over any questions effecting only individual members of the
                                   21

                                   22 classes. These common factual and legal questions include:

                                   23                (a)   Was it the County of Los Angeles jail system’s common practice
                                   24
                                        of requiring employees to work off the clock a violation of the overtime wage rights
                                   25

                                   26 of Class members?

                                   27

                                   28

                                                                                   6                           COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 7 of 17 Page ID #:7




                                    1                  (b)   Whether Plaintiff and those similarly situated were not paid for
                                    2
                                        working more than 40 hours per workweek.
                                    3

                                    4
                                                       (c)   Whether the County of Los Angeles’ conduct was willful.

                                    5                  (d)   Was it the County of Los Angeles’ jail system common practice
                                    6
                                        to not pay employees when they took rest breaks;
                                    7

                                    8

                                    9                  (e)   Whether County of Los Angeles committed unlawful business
                                   10
                                        practices or acts within the meaning of Cal. Business & Professions Code §§17200 et
                                   11

                                   12 seq.;

                                   13                  (f)   Is the County of Los Angeles jail system liable for attorneys’
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        fees?;
        (213) 225-6150




                                   15

                                   16                  (g)   Whether Defendants raise any affirmative defenses that are

                                   17 universal in application.

                                   18
                                                 20.   Typicality: Plaintiff’s claims are typical of the claims of the members
                                   19

                                   20 of the respective Classes because Plaintiff was an employee of Defendants as an

                                   21 houlry paid non-exempt employee in who was required to work off the clock and was

                                   22
                                        not paid overtime wage compensation by Defendants. She was not paid for the resr
                                   23

                                   24 periods she took, and suffered the same injuries and seeks the same releif applicable

                                   25 to each class members. Plaintiff did not receive all earned wages as a result of such

                                   26
                                        practices at the time her employment ended with Defendants.
                                   27

                                   28

                                                                                    7                          COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 8 of 17 Page ID #:8




                                    1         21.    Adequacy: Plaintiff will adequately and fairly protect the interests of
                                    2
                                        the members each of the Classes. Plaintiff has no interest adverse to the interests of
                                    3

                                    4
                                        absent Class members. Plaintiff is represented by legal counsel who has substantial

                                    5 class action experience in civil litigation.

                                    6
                                              22.    Superiority: A class action is superior to other available means for fair
                                    7

                                    8 and efficient adjudication of the claims of the Classes and would be beneficial for the

                                    9 parties and the court. Class action treatment will allow a large number of similarly

                                   10
                                        situated persons to prosecute their common claims in a single forum, simultaneously,
                                   11

                                   12 efficiently, and without the unnecessary duplication of effort and expense that

                                   13 numerous individual actions would require.         The monetary amounts due to many
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        individual class members are likely to be relatively small, and the burden and
        (213) 225-6150




                                   15

                                   16 expense of individual litigation would make it difficult or impossible for individual

                                   17 members of each Class to seek and obtain relief.         A class action will serve an
                                   18
                                        important public interest by permitting such individuals to effectively pursue
                                   19

                                   20 recovery of the sums owed to them. Further, class litigation prevents the potential for

                                   21 inconsistent or contradictory judgments raised by individual litigation.

                                   22
                                                                FIRST CAUSE OF ACTION
                                   23                     FAILURE TO PAY OVERTIME WAGES
                                   24    (By Plaintiff and the Unpaid Overtime Wage Class against all Defendants)
                                   25         23.    Plaintiff incorporates paragraphs 1 through 22 of this complaint as
                                   26
                                        though fully alleged herein.
                                   27

                                   28

                                                                                     8                       COMPLAINT
                              Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 9 of 17 Page ID #:9




                                    1         24.   At all revelant times, Plaintiff and the other members of the Unpaid
                                    2
                                        Overtime Class were non-exempt hourly employees of Defendants covered by the
                                    3

                                    4
                                        FLSA. 29 U.S.C. §203(e)(1).

                                    5         25.   Pursuant to the FLSA, Plaintiff and the other members of the Unpaid
                                    6
                                        Overtime Wage Class were entitled to overtime wages payable at the rate of at least
                                    7

                                    8 one and one-half times their regular rate of pay for all work in excess of forty (40)

                                    9 hours in one workweek. 29 U.S.C. §207.

                                   10
                                              26.   Defendants failed to pay Plaintiff and other members of the Unpaid
                                   11

                                   12 Overtime Wage Class for overtime work in violation of the FLSA.             Plaintiff is

                                   13 informed and believes and based thereon alleges that Defendants’ practice of having
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        its employees work off the clock resulted in employees working overtime and not
        (213) 225-6150




                                   15

                                   16 being paid for it. This resulted in Defendants failing to pay all the overtime wages

                                   17 owed to Plaintiff and Unpaid Overtime Wage Class members.

                                   18
                                              27.   As a result of Defendants’ unlawful conduct, Plaintiff and other
                                   19

                                   20 members of the Unpaid Overtime Wage Class have suffered damages in an amount,

                                   21 subject to proof, to the extent they were not paid all overtime wages earned.

                                   22
                                              28.   Defendants knew Plaintiff and other members of the Unpaid Overtime
                                   23

                                   24 Wage Class worked overtime without proper compensation because Defendants were

                                   25 aware, or should have been aware, that Plaintiff and those others similarly situated

                                   26
                                        were required to work off the clock to perform security checks. Defendants willfully
                                   27

                                   28

                                                                                 9                          COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 10 of 17 Page ID #:10




                                    1 failed and refused to pay Plaintiff and the Unpaid Overtime Wage Class overtime

                                    2
                                        wages at the required overtime rate.
                                    3

                                    4
                                              29.    Plaintiff and other members of the Unpaid Overtime Wage Class are

                                    5 entitled to recover the full amount of their unpaid overtime wages, prejudgment

                                    6
                                        interest, reasonable attorneys’ fees and costs of suit.
                                    7

                                    8         30.    Plaintiff is informed and believes and thereon alleges that at all relevant

                                    9 times within the applicable limitations period, Defendants maintained and continues

                                   10
                                        to maintain a policy or practice of requiring members of the Unpaid Overtime Wage
                                   11

                                   12 Class to perform various duties exceeding a 40 hour workweek without

                                   13 compensation. As a result of Defendants’ unlawful conduct, Plaintiff and members
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        of the Unpaid Overtime Wage Class have suffered damages in an amount, subject to
        (213) 225-6150




                                   15

                                   16 proof, to the extent they were not paid for all overtime wages earned during each pay

                                   17 period.

                                   18
                                                                SECOND CAUSE OF ACTION
                                   19                      FAILURE TO PAY FOR REST PERIODS
                                   20       (By Plaintiff and the Unpaid Rest Period Class against all Defendants)
                                   21         31.    Plaintiff incorporates paragraphs 1 through 30 of this complaint as
                                   22
                                        though fully alleged herein.
                                   23

                                   24         32.    When Plaintiff and those similarly situated were able to take a rest
                                   25 breaks, they were not paid for such rest breaks as is required pursuant to 29 U.S.C.

                                   26
                                        785.18.
                                   27

                                   28

                                                                                   10                         COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 11 of 17 Page ID #:11




                                    1         33.    Defendants failed to pay Plaintiff and other members of the Unpaid Rest
                                    2
                                        Period Class for the rest periods they actually took.
                                    3

                                    4
                                              34.    As a result of Defendants’ unlawful conduct, Plaintiff and other

                                    5 members of the Unpaid Rest Period Class have suffered damages in an amount,

                                    6
                                        subject to proof, to the extent they were not paid all wages earned.
                                    7

                                    8         35.    Defendants knew Plaintiff and other members of the Unpaid Rest Period

                                    9 Class were not paid for their rest periods. Defendants willfully failed and refused to

                                   10
                                        pay Plaintiff and the Unpaid Rest Periods Class for their rest periods.
                                   11

                                   12         36.    Plaintiff and other members of the Unpaid Rest Period Class are entitled

                                   13 to recover the full amount of their unpaid wages, prejudgment interest, reasonable
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        attorneys’ fees and costs of suit.
        (213) 225-6150




                                   15

                                   16         37.    Plaintiff is informed and believes and thereon alleges that at all relevant

                                   17 times within the applicable limitations period, Defendants maintained and continues

                                   18
                                        to maintain a policy or practice of requiring members of the Unpaid Rest Period
                                   19

                                   20 Class to not pay its employees who take rest breaks. As a result of Defendants’

                                   21 unlawful conduct, Plaintiff and members of the Unpaid Rest Period Class have

                                   22
                                        suffered damages in an amount, subject to proof, to the extent they were not paid for
                                   23

                                   24 all wages earned during each pay period.

                                   25 ///

                                   26
                                        ///
                                   27

                                   28

                                                                                   11                             COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 12 of 17 Page ID #:12




                                    1                            THIRD CAUSE OF ACTION
                                    2
                                                          FAILURE TO PAY FOR REST PERIODS
                                          (By Plaintiff and the Bona Fide Meal Period Class against all Defendants)
                                    3

                                    4         38.    Plaintiff incorporates paragraphs 1 through 37 of this complaint as

                                    5 though fully alleged herein.

                                    6
                                              39.    Defendants did not allow Plaintiff and members of the Bona Fide Meal
                                    7

                                    8 Period Class to have a duty-free meal period. Plaintiff and members of the Bona Fide

                                    9 Meal Period Class were required to continue to work during these meal periods in

                                   10
                                        violation of 29 U.S.C. 785.19.
                                   11

                                   12         40.    Defendants failed to pay Plaintiff and other members of the Bona Fide

                                   13 Meal Period Class the time worked during their purported meal period.
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                              41.    As a result of Defendants’ unlawful conduct, Plaintiff and other
        (213) 225-6150




                                   15

                                   16 members of the Bona Fide Meal Period Class have suffered damages in an amount,

                                   17 subject to proof, to the extent they were not paid all wages earned.

                                   18
                                              42.    Defendants knew Plaintiff and other members of the Bona Fide Meal
                                   19

                                   20 Period Class were not paid for their time working during their purported meal

                                   21 periods. Defendants willfully failed and refused to pay Plaintiff and the Bona Fide

                                   22
                                        Meal Period Class these wages.
                                   23

                                   24         43.    Plaintiff and other members of the Bona Fide Meal Period Class are
                                   25 entitled to recover the full amount of their unpaid wages, prejudgment interest,

                                   26
                                        reasonable attorneys’ fees and costs of suit.
                                   27

                                   28

                                                                                   12                        COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 13 of 17 Page ID #:13




                                    1         44.    Plaintiff is informed and believes and thereon alleges that at all relevant
                                    2
                                        times within the applicable limitations period, Defendants maintained and continues
                                    3

                                    4
                                        to maintain a policy or practice of requiring members of the Bona Fide Meal Period

                                    5 Class to not pay its employees who are required work over their purported meal

                                    6
                                        period. As a result of Defendants’ unlawful conduct, Plaintiff and members of the
                                    7

                                    8 Bona Fide Meal Period Class have suffered damages in an amount, subject to proof,

                                    9 to the extent they were not paid for all wages earned during each pay period.

                                   10
                                                                FOURTH CAUSE OF ACTION
                                   11                               UNFAIR COMPETITION
                                   12                 (By Plaintiff and All Classes against all Defendants)

                                   13         45.    Plaintiff incorporates paragraphs 1 through 44 of this complaint as
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        though fully alleged herein.
        (213) 225-6150




                                   15

                                   16
                                              46.    The unlawful conduct of Defendants alleged herein constitutes unfair

                                   17 competition within the meaning of Cal. Business & Professions Code §§17200 et seq.

                                   18
                                        Due to the allegedly unlawful and unfair business practices in violation of the FLSA,
                                   19

                                   20 Defendants have gained a competitive advantage over other comparable private

                                   21 confinement businesses doing business in the State of California that comply with

                                   22
                                        their obligations to compensate employees for all earned wages as required by law.
                                   23

                                   24         47.    As a result of Defendants’ unfair competition as alleged herein, Plaintiff

                                   25 and other members of each Class have suffered injury in fact and lost money or

                                   26
                                        property. Plaintiff and members of each Class have been deprived of their rights to
                                   27

                                   28

                                                                                  13                          COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 14 of 17 Page ID #:14




                                    1 overtime wages for all overtime hours worked and timely payment of all monies

                                    2
                                        earned each pay period.
                                    3

                                    4
                                              48.   Pursuant to Cal. Business & Professions Code §17203, Plaintiff and

                                    5 other members of each Class are entitled to restitution of all wages and other monies

                                    6
                                        owed and belonging to them, including interest thereon, that Defendants wrongfully
                                    7

                                    8 withheld from them and retained for itself by means of its unlawful and unfair

                                    9 business practices.

                                   10
                                              49.   Pursuant to Cal. Business & Professions Code §17203, Plaintiff and
                                   11

                                   12 other members of each Class are entitled to an injunction to prevent the continuation

                                   13 of Defendants’ unlawful and unfair business practices that constitute unfair
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        competition. Injunctive relief is warranted because Defendants continue to engage in
        (213) 225-6150




                                   15

                                   16 unlawful and unfair business practices with respect to currently employed members

                                   17 of each Class, and such members of the Class have no adequate legal remedy for the

                                   18
                                        continuing injuries that will be suffered as a result of Defendants’ ongoing unlawful
                                   19

                                   20 conduct. Injunctive relief is the only remedy available to prevent Defendants from

                                   21 continuing to engage in the unlawful and unfair business practices described herein.

                                   22
                                              50.   Plaintiff and members of the each Class are entitled to recover
                                   23

                                   24 reasonable attorneys’ fees in connection with their unfair competition claims pursuant

                                   25 to Cal. Code of Civil Procedure §1021.5, the substantial benefit doctrine and/or the

                                   26
                                        common fund doctrine.
                                   27

                                   28

                                                                                 14                         COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 15 of 17 Page ID #:15




                                    1                                  PRAYER FOR RELIEF
                                    2
                                              WHEREFORE, Plaintiff on behalf of herself and all others similarly situated,
                                    3

                                    4
                                        pray for relief and judgment against Defendants as follows:

                                    5         1.     That this action be certified as a class action pursuant to Fed. R. Civ. P.
                                    6
                                        Rule 23;
                                    7

                                    8         2.     An order finding that Plaintiff and the putative class members are

                                    9 similarly situated;

                                   10
                                              3.     An order certifying this case as a class action pursuant to Fed. R. Civ. P.
                                   11

                                   12 Rule 23;

                                   13         4.     An order for authorization for prompt issuance of a notice to all those
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP




                                        similarly situated, apprising them of the pendency of this action and giving them the
        (213) 225-6150




                                   15

                                   16 opportunity to assert timely FLSA claims by filing individual consent forms;

                                   17         5.     An order finding that Defendants willfully did not pay overtime wages
                                   18
                                        earned to Plaintiff and those similarly situated;
                                   19

                                   20         6.     An order finding that Defendants willfully did not pay waged earned to
                                   21 Plaintiff and those similarly situated;

                                   22
                                              7.     An order enjoining Defendants from the conduct alleged herein above;
                                   23

                                   24         8.     An order awarding prejudgment and post-judgment interest at the
                                   25 maximum legal rate;

                                   26
                                              9.     An order awarding attorneys’ fees according to proof;
                                   27

                                   28

                                                                                   15                         COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 16 of 17 Page ID #:16




                                    1        10.   An order awarding costs of suit herein; and
                                    2
                                             11.   All such other and further relief as the Court deems just.
                                    3

                                    4

                                    5   Date: March 25, 2021                         Respectfully Submitted,
                                    6
                                                                                     McCATHERN LLP
                                    7

                                    8
                                                                             By:     ___________________________
                                    9
                                                                                     Evan Selik
                                   10                                                Christine Zaouk
                                                                                     Attorneys for Plaintiff,
                                   11
                                                                                     LAUREN MILLSTEIN
                                   12

                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP


        (213) 225-6150




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                16                              COMPLAINT
                          Case 2:21-cv-02623-FMO-GJS Document 1 Filed 03/25/21 Page 17 of 17 Page ID #:17




                                    1                                 DEMAND FOR JURY TRIAL
                                    2
                                             Plaintiff demands a trial by jury for himself and the Class on all claims so

                                    3 triable.

                                    4

                                    5

                                    6 Date: March 25, 2021                         Respectfully Submitted,

                                    7                                              McCATHERN LLP
                                    8

                                    9
                                                                           By:     ___________________________
                                   10                                              Evan Selik
                                                                                   Christine Zaouk
                                   11
                                                                                   Attorneys for Plaintiff,
                                   12                                              LAUREN MILLSTEIN
                                   13
523 West Sixth Street, Suite 830
    Los Angeles, CA 90014




                                   14
     McCATHERN LLP


        (213) 225-6150




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                              17                             COMPLAINT
